                 Case 2:20-cr-00182-JAM Document 17 Filed 11/25/20 Page 1 of 3

 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   ALEXIS NELSEN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5

 6 Attorneys for Plaintiff
   United States of America
 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-182 JAM

11                                Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                        STATUS CONFERENCE AND EXCLUDE TIME
12                          v.                          UNDER SPEEDY TRIAL ACT

13   MICHAEL ANTHONY BUTLER, JR.,                       DATE: December 1, 2020
                                                        TIME: 9:30 a.m.
14                               Defendant.             COURT: Hon. John A. Mendez
15

16          The United States of America, by and through Assistant U.S. Attorney Brian A. Fogerty, and
17 defendant Michael Anthony Butler, Jr., by and through Assistant Federal Defender Lexi Negin, hereby

18 agree and stipulate as follows:

19          1.      On October 1, 2020, a grand jury returned a one-count indictment, charging Butler with
20 sex trafficking of a child, in violation of 18 U.S.C. §§ 1591(a)(1), (b)(2). ECF No. 1.

21          2.      On October 8, 2020, Butler appeared for an initial appearance before the Honorable
22 Deborah Barnes, at which hearing the Court set the matter for a detention hearing to be held on October

23 14, 2020, and excluded the intervening time, pursuant to the Speedy Trial Act and Local Code T-4. ECF

24 No. 8. On October 14, 2020, the court set this matter for a status conference before this Court to be held

25 on December 1, 2020. ECF No. 9. The court excluded the time between October 14, 2020, and

26 December 1, 2020, from the computation of time in which trial must commence under the Speedy Trial

27 Act, pursuant to Local Code T-4.

28 ///


      STIPULATION AND ORDER                             1
                 Case 2:20-cr-00182-JAM Document 17 Filed 11/25/20 Page 2 of 3

 1          3.      Since the initiation of the charges against the defendant, the government has produced

 2 discovery in this case, including several hundred pages of documents. The government has also

 3 disclosed several search warrants and offered to make available for inspection evidence seized during

 4 the investigation, including electronic devices.

 5          4.      Counsel for the defendant needs time to investigate the allegations underlying the charges

 6 in the indictment, examine the evidence, confer with her clients, and prepare for trial.

 7          5.      Based on the foregoing facts, the parties request that the Court vacate the December 1,

 8 2020, status conference and reset the case for a status conference to be held on February 9, 2021, at 9:30

 9 a.m. The parties further agree and request that the Court exclude the time between December 1, 2020,

10 and February 9, 2021, from the computation of time in which trial must commence under the Speedy

11 Trial Act, pursuant to Local Code T-4. The parties agree that the interests of justice served by excluding

12 the time between December 1, 2020, and February 9, 2021, under the Speedy Trial Act, outweigh the

13 best interests of the public and the defendant in a speedy trial. The parties request that the Court adopt

14 the facts set forth herein and order time excluded from December 1, 2020, to and including February 9,

15 2021, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), and Local Code T-4, to allow defense counsel

16 to investigate and prepare for trial.

17
      Dated: November 25, 2020                               McGREGOR W. SCOTT
18                                                           United States Attorney
19
                                                      By: /s/ BRIAN A. FOGERTY
20                                                        BRIAN A. FOGERTY
                                                          Assistant United States Attorney
21

22
      Dated: November 25, 2020                               /s/ LEXI NEGIN
23                                                           LEXI NEGIN
24                                                           Assistant Federal Defender
                                                             Counsel for Defendant
25                                                           Michael Anthony Butler, Jr.

26

27

28


      STIPULATION AND ORDER                              2
               Case 2:20-cr-00182-JAM Document 17 Filed 11/25/20 Page 3 of 3

 1                                                    ORDER

 2          The Court, having received, read, and considered the parties’ stipulation, and good cause

 3 appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court vacates the

 4 December 1, 2020, status conference and resets the matter for a status conference on February 9, 2021,

 5 at 9:30 a.m. The Court also specifically finds that based on the facts set forth in the parties’ stipulation,

 6 the failure to exclude the time between December 1, 2020, and February 9, 2021, would deny counsel

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 8 The Court further finds that the ends of justice served by the continuance outweigh the best interests of

 9 the public and the defendant in a speedy trial. Time from December 1, 2020, to and including February

10 9, 2021, is excluded from the computation of time within which the trial of this case must commence

11 under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), and Local Code T-4.

12          IT IS SO ORDERED.

13

14   DATED: November 25, 2020                                 /s/ John A. Mendez
15                                                            THE HONORABLE JOHN A. MENDEZ
                                                              UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND ORDER                               3
